Citation Nr: 1621096	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  12-22 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to special monthly pension (SMP) based upon the need for regular aid and attendance of another person or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran served on active duty from February 1952 to January 1953.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied SMP based upon the need for regular aid and attendance of another person or by reason of being housebound.  

The Board notes that in a VA Form 9, received in August 2012, the Veteran requested that she be scheduled for a Board videoconference hearing.  In an October 2012 response, the Veteran then requested that she be scheduled for a Board hearing in Washington, D.C. (Central Office hearing).  The Board notes, however, that the decision below represents a full grant of benefits sought on appeal.  Therefore, a Board hearing is not necessary in this case.  There is no prejudice to the Veteran in this regard.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.  

2.  The Veteran's conditions render her helpless or so nearly helpless that she requires the regular aid and attendance of another person.  


CONCLUSION OF LAW

The criteria for SMP based upon the need for regular aid and attendance of another person are met.  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special monthly pension at the aid and attendance rate is payable when the Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  To establish a need for regular aid and attendance, the Veteran must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; a patient in a nursing home because of mental or physical incapacity; or show a factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a) (2015). 

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).  The particular personal functions which the Veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that the Veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the Veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the Veteran's condition requires the Veteran to be in bed.  They must be based on the actual requirement of personal assistance from others. 38 C.F.R. § 3.352(a).  The Veteran must be unable to perform one of the enumerated disabling conditions, but the Veteran's condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222 (1996). 

The criteria for determining whether a Veteran is in need of the aid and attendance of another person may be met if he or she is bedridden.  Bedridden is defined as a condition that, through its essential character, actually requires that the Veteran remain in bed.  The fact that a Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352.  

A Veteran receiving non-service-connected pension may receive housebound-rate special monthly pension if she has a disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the aid and attendance rate. 38 U.S.C.A. § 1521(e) (West 2014); 38 C.F.R. § 3.351(d) (2015). 

A Veteran will be determined to be permanently housebound when he or she is substantially confined to his or her house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime. 38 U.S.C.A. § 1502(c) (West 2014); 38 C.F.R. § 3.351(d)(2) (2015).  

The Veteran contends that she is entitled to SMP based upon the need for regular aid and attendance of another person or by reason of being housebound.  She specifically maintains that she is legally blind and that she requires assistance with her activities of daily living.  She reports that she requires the assistance of a home support service in her county to deal with some of her basic activities of daily living.  The Veteran further indicates that she requires a walker, that she cannot walk more than a block without assistance, and that her gait is unstable which has caused her to fall on many occasions.  She states that her son lives with her to assist her around the house and to make sure she doesn't face any harm.  

The record reflects that the Veteran has been diagnosed with chronic obstructive airway disease; chronic obstructive pulmonary disease (COPD); morbid obesity; osteoarthritis; hypertension; dyslipidemia; macular degenerative; and glaucoma.  

A September 2011 statement from P. M. Arregui, M.D., notes that the Veteran had longstanding issues with macular degeneration that severely affected her vision.  Dr. Arregui stated that the Veteran recently suffered a new retinal hemorrhage in her left eye, which previously was her good eye, and that, as a result, she had lost a significant amount of her visual function.  It was noted that the Veteran was currently undergoing treatment for the retinal hemorrhage, but that the success and the speed of recovery was very variable from person to person.  Dr. Arregui stated that in the interim, the Veteran needed to have her son assist her in her daily activities.  Dr. Arregui maintained that the Veteran had to have her son live with her until her vision could be improved to its maximum capacity.  

An October 2011 Care Expense Statement from St. Paul Pension Maintenance Center indicates that the Veteran was receiving in-home care.  It was noted that medical or nursing services were provided to the Veteran.  The Care Expense Statement notes the Veteran's in-home care began in March 2009, and that the services provided were administering the Veteran's medications, cleaning, shopping, and other miscellaneous activities.  

A December 2011 aid and attendance or housebound examination report from A. Al-Dwairi, M.D., indicates that the Veteran had current diagnoses of chronic obstructive airway disease; morbid obesity; osteoarthritis; hypertension; and dyslipidemia.  Dr. Al-Dwairi stated that the Veteran was not hospitalized, that she was not confined to her bed, and that she could feed herself.  Dr. Al-Dwairi indicated that the Veteran was able to prepare meals and that she did not need assistance in bathing and tending to other hygiene needs.  Dr. Al-Dwairi reported that she was not legally blind, and that she did not require nursing home care.  Dr. Al-Dwairi stated that the Veteran did require medication management because she had difficulty reading small labels.  It was noted that the Veteran was able to manage her own financial affairs.  Dr. Al-Dwairi maintained that the disabilities that restricted the Veteran's activities and functions were obesity, arthritis, and COPD.  

As to the Veteran's posture and general appearance, Dr. Al-Dwairi indicated that she had an unsteady gait due because of arthritis and her weight, and that she required the aid of a walker for mobilization.  Dr. Al-Dwairi reported that the Veteran had no restrictions with her upper extremities, but that she had restrictions with each lower extremity in that she had improper balance of the lower extremities.  It was also noted that the Veteran had limited range of motion of the trunk and back.  Dr. Al-Dwairi stated that there were no restrictions on the Veteran's ability to leave her home or immediate premises.  Dr. Al-Dwairi also reported that aids such as canes, braces, or crutches, or the assistance of another person, were required for locomotion for less than one block.  

A December 2011 Checklist of Activities of Daily Living report from Dr. Al-Dwairi, performed on the same day as the aid and attendance or housebound examination, indicates that the Veteran was independent with her bathing, dressing, grooming, oral care, eating, and toileting.  Dr. Al-Dwairi stated that the Veteran needed help with transferring, walking, climbing stairs, shopping, and cooking.  It was also noted that the Veteran needed help with her medications, housework, and doing laundry.  Dr. Al-Dwairi indicated that the Veteran was able to be independent with managing her affairs and finances, and that she was able to use the phone.  Dr. Al-Dwairi reported that the Veteran did not drive.  

A December 2011 statement from Dr. Arregui notes that the Veteran is considered legally blind.  Dr. Arregui stated that the Veteran's best corrected vision was 20/400 in the right eye and 20/400 in the left eye.  Dr. Arregui indicated that the Veteran was being followed regularly for glaucoma with follow-up examinations to ensure that her condition remained stable.  

Based on all the evidence, the Board finds that the Veteran is in need of the regular aid and attendance of another person.  The Board observes that the Veteran is not in a nursing home and that she is not blind or nearly so blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of her visual field to five degrees or less.  The Board notes, however, that a December 2011 statement from Dr. Arregui notes that the Veteran's best corrected vision was 20/400 in the right eye and 20/400 in the left eye, and that she was considered legally blind.  The Board notes that a December 2011 aid and attendance examination report from Dr. Al-Dwairi does not specifically indicate that the Veteran demonstrated the need for aid and attendance.  However, Dr. Al-Dwairi did indicate that aids such as canes, braces, or crutches, or the assistance of another person, were required for the Veteran's locomotion for less than one block.  Additionally, in a December 2011 Checklist of Activities of Daily Living report, Dr. Al-Dwairi specifically maintained that the Veteran needed help with transferring, walking, climbing stairs, shopping, cooking, housework, laundry, and taking her medications.  

Further, the Board notes that an October 2011 Care Expense Statement from St. Paul Pension Maintenance Center indicates that the Veteran was receiving in-home care, which included assistance administering the Veteran's medications, cleaning, shopping, and other miscellaneous activities.  A prior September 2011 statement from Dr. Arregui indicates that macular degeneration severely affected the Veteran's vision and that, at that time, following a retinal hemorrhage, she needed her son to assist her in her daily activities.  

The Board observers that the evidence indicates that the Veteran needs help with transferring, walking, climbing stairs, shopping, cooking, housework, laundry, and taking her medications, and that she is considered legally blind.  She also has required the assistance of her son and/or the St. Paul Pension Maintenance Center for many of her activities.  Resolving doubt in the Veteran's favor, the Board finds that the Veteran is in need of the regular aid and attendance of another person due to her conditions.  Accordingly, SMP based upon the need for the regular aid and attendance of another person is warranted.  38 U.S.CA. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This is a greater benefit than special monthly compensation at the housebound rate.  








ORDER

Entitlement to SMP based upon the need for the regular aid and attendance of another person is granted, subject to the laws and regulations governing the payment of monetary awards.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


